Exhibit 10.2

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this Amendment) dated as of July 12,
2007, is made by and among AMERICAN DEFENSE SYSTEMS, INC., a Delaware
corporation (the “Company”), A. J. PISCITELLI & ASSOCIATES, INC., a New York
corporation (“AJP,” with the Company and AJP collectively, the “Borrowers”, and
individually, a “Borrower”), and COMMERCE BANK, N.A., a national banking
association (the “Bank”).

 

RECITALS

 

The Borrowers and the Bank are parties to a Loan Agreement dated May 2, 2007
(the “Loan Agreement”).

 

The Bank and the Borrowers have agreed to amend the Loan Agreement, subject to
the terms and conditions hereof.  Accordingly, for valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto agree as
follows:

 

AGREEMENT


 


SECTION 1.                              INCORPORATION OF RECITALS.  THE
FOREGOING RECITALS ARE INCORPORATED IN AND MADE A PART OF THIS AMENDMENT TO THE
SAME EXTENT AND WITH THE SAME FORCE AND EFFECT AS IF FULLY SET FORTH HEREIN. 
ALL CAPITALIZED TERMS USED HEREIN, INCLUDING THE FOREGOING RECITALS, AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE LOAN
AGREEMENT.


 


SECTION 2.                              AMENDMENT TO LOAN AGREEMENT.  THE LOAN
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


2.1                               THE DEFINITION OF “BORROWING BASE REDUCTIONS”
IN THE SCHEDULE OF DEFINED TERMS ATTACHED TO THE LOAN AGREEMENT IS AMENDED TO
READ AS FOLLOWS:

 

“Borrowing Base Reductions” means, at any time, the sum of the following (a) any
outstanding letters of credit issued by the Lender or any Affiliate of the
Lender for the account of any Borrower, (b) any Rate Variance Liability, (c) the
Fixed Asset Costs Reserve, and (c) the sum of the credit limits established for
any credit card issued by the Lender or any Affiliate of the Lender to any
Borrower.


 


2.2                               THE REMAINING TERMS OF THE LOAN AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE RATIFIED AND AFFIRMED IN ALL
RESPECTS.


 


SECTION 3.                              MODIFICATION OF LOAN DOCUMENTS.  THE
BORROWERS AGREE THAT, EFFECTIVE AS OF THE DATE OF THIS AMENDMENT THAT EACH
REFERENCE IN ANY LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL BE DEEMED A
REFERENCE TO THE LOAN AGREEMENT AS AMENDED HEREBY.


 


SECTION 4.                              AMENDMENT ONLY; NO NOVATION.  THE
BORROWERS ACKNOWLEDGE AND AGREE THAT THIS AMENDMENT ONLY AMENDS CERTAIN TERMS OF
THE LOAN AGREEMENT AND IS NOT A NOVATION, AND THE BORROWERS

 

--------------------------------------------------------------------------------


 


RATIFY AND CONFIRM THE TERMS AND PROVISIONS OF, AND THEIR OBLIGATIONS UNDER, THE
LOAN AGREEMENT AND EACH OTHER LOAN DOCUMENT IN ALL RESPECTS.  THE BORROWERS
ACKNOWLEDGE AND AGREE THAT THERE ARE NO DEFENSES, COUNTERCLAIMS OR SETOFFS
AGAINST ANY OF THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS.  IN THE EVENT ANY OF
THE TERMS ON ANY OF THE LOAN DOCUMENTS CONFLICT WITH THE TERMS OF THIS
AMENDMENT, THE TERMS OF THIS AMENDMENT SHALL CONTROL.


 


SECTION 5.                              REPRESENTATIONS AND WARRANTIES.  EACH
BORROWER REPRESENTS AND WARRANTS THAT THIS AMENDMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT IN ACCORDANCE WITH RESOLUTIONS ADOPTED BY ITS BOARD
OF DIRECTORS. WHEN EXECUTED AND DELIVERED, THE LOAN DOCUMENTS AS HEREBY AMENDED
WILL BE BINDING OBLIGATIONS OF EACH BORROWER, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS AND WILL NOT VIOLATE ANY PROVISIONS OF LAW OR CONFLICT WITH, RESULT
IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS,
INCLUDING ARTICLES OF INCORPORATION AND BY-LAWS, OF ANY BORROWER OR UNDER ANY
OTHER AGREEMENT TO WHICH ANY BORROWER IS A PARTY.  ALL REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWERS IN THE LOAN DOCUMENTS ARE INCORPORATED BY
REFERENCE IN THIS AMENDMENT AND ARE DEEMED TO HAVE BEEN REPEATED AS OF THE DATE
OF THIS AMENDMENT, EXCEPT THAT ANY REPRESENTATION OR WARRANTY RELATING TO ANY
FINANCIAL STATEMENTS SHALL BE DEEMED TO BE APPLICABLE TO THE FINANCIAL
STATEMENTS MOST RECENTLY DELIVERED TO THE BANK IN ACCORDANCE WITH THE PROVISIONS
OF THE LOAN DOCUMENTS. EACH BORROWER AGREES THAT NOTHING IN THIS AMENDMENT SHALL
REQUIRE THE BANK TO GRANT ANY FURTHER AMENDMENTS OF THE LOAN DOCUMENTS.


 


SECTION 6.                              CONFIRMATION OF LIEN.  EACH BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT THE COLLATERAL IS AND SHALL REMAIN IN ALL
RESPECTS SUBJECT TO THE LIEN, CHARGE AND ENCUMBRANCE OF THE LOAN AGREEMENT AND
NOTHING HEREIN CONTAINED, AND NOTHING DONE PURSUANT HERETO, SHALL ADVERSELY
AFFECT OR BE CONSTRUED TO ADVERSELY AFFECT THE LIEN, CHARGE OR ENCUMBRANCE OF,
OR CONVEYANCE EFFECTED BY THE LOAN OR THE PRIORITY THEREOF OVER OTHER LIENS,
CHARGES, ENCUMBRANCES OR CONVEYANCES.


 


SECTION 7.                              SEVERABILITY.  IF ANY CLAUSE OR
PROVISION OF THIS AMENDMENT IS OR SHOULD EVER BE HELD TO BE ILLEGAL, INVALID OR
UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW APPLICABLE TO THE TERMS HEREOF,
THEN AND IN THAT EVENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
REMAINDER OF THIS AMENDMENT SHALL NOT BE AFFECTED THEREBY, AND THAT IN LIEU OF
SUCH CLAUSE OR PROVISION OF THIS AMENDMENT THAT IS ILLEGAL, INVALID OR
UNENFORCEABLE, SUCH CLAUSE OR PROVISION SHALL BE JUDICIALLY CONSTRUED AND
INTERPRETED TO BE AS SIMILAR IN SUBSTANCE AND CONTENT TO SUCH ILLEGAL, INVALID
OR UNENFORCEABLE CLAUSE OR PROVISION, AS THE CONTEXT THEREOF WOULD REASONABLE
SUGGEST, SO AS TO THEREAFTER BE LEGAL, VALID AND ENFORCEABLE.


 


SECTION 8.                              CAPTIONS.  THE CAPTIONS HEREIN SET FORTH
ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO DEFINE, LIMIT OR DESCRIBE
THE SCOPE OR INTENT OF THIS AMENDMENT.


 


SECTION 9.                              GOVERNING LAW.  THE PROVISIONS OF THIS
AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA AS THE SAME MAY BE IN EFFECT FROM TIME TO
TIME.


 


SECTION 10.                        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE
AN ORIGINAL.  IT SHALL NOT BE NECESSARY THAT THE SIGNATURE OF, OR

 

2

--------------------------------------------------------------------------------


 


ON BEHALF OF, EACH PARTY, OR THAT THE SIGNATURES OF THE PERSONS REQUIRED TO BIND
ANY PARTY, APPEAR ON MORE THAN ONE COUNTERPART.


 


SECTION 11.                        EXPENSES.  THE BORROWERS SHALL PAY ALL
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE
BANK IN CONNECTION WITH THE PREPARATION OF THIS AMENDMENT AND THE AND THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Bank have caused this Amendment to be
signed by their respective duly authorized representatives all as of the day and
year first above written.

 

 

 

BORROWERS:

 

 

 

AMERICAN DEFENSE SYSTEMS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

A. J. PISCITELLI & ASSOCIATES, INC.

 

a New York corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK:

 

 

 

COMMERCE BANK, N.A.,

 

a national banking association

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------